IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeffrey A. Wright                      : CASES CONSOLIDATED
                                       :
           v.                          : No. 103 C.D. 2019
                                       :
Lower Salford Township Municipal       :
Police Pension Fund, Board of          :
Supervisors of Lower Salford Township, :
and the Trustees of the Lower Salford  :
Township Municipal Police Pension      :
Fund,                                  :
                     Appellants        :

Jeffrey A. Wright,                       :
                     Appellant           :
                                         :
             v.                          : No. 156 C.D. 2019
                                         :
Lower Salford Township Municipal         :
Police Pension Fund, Lower Salford       :
Township Municipal Police Pension        :
Fund Trustees, and Lower Salford         :
Township Board of Supervisors            :

                                     ORDER

              NOW, February 5, 2020, having considered Appellee’s application for

reargument and Designated Appellants’ answer in response thereto, the application

is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge